UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

MALCOLM WASHINGTON,

                               Petitioner,

       -against-                                                     9:19-CV-695 (LEK/TWD)

FRANKLIN CORRECTIONAL FACILITY,

                               Respondent.


                                    DECISION AND ORDER

I.     INTRODUCTION

       Petitioner Malcolm Washington filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, Dkt. No. 1 (“Petition”), as well as several exhibits in support of his petition, Dkt.

Nos. 3 and 4 (“June 17, 2019 and June 19, 2019 Submissions in Support”) and, ultimately, the

statutory filing fee. Dkt. Entry for June 27, 2019 (“Filing Fee Receipt”).1

       On August 1, 2019, this Court denied Petitioner’s IFP application as moot and directed

Petitioner to file an affirmation explaining why the statute of limitations should not bar his

petition and whether his causes of action had been completely exhausted in the state courts. Dkt.

No. 14 (“August 1, 2019 Order”). Petitioner has timely filed said affirmation. Dkt. No. 16

(“Affirmation”).

II.    AFFIRMATION

       Petitioner’s affirmation fully complies with the Court’s August Order and discusses both



       1
          Petitioner’s case was administratively closed twice for improperly filed applications to
proceed in forma pauperis (“IFP”). However, Petitioner ultimately commenced the case by
paying the filing fee. Dkt. Nos. 2 (“June 13, 2019 Order”); 5 (“IFP Application”); 6, (“June 20,
2019 Text Order”); 7 (“June 26, 2019 Order”).
the cause for delay in Petitioner’s filing and the procedural posture of his state court

proceedings. See generally Aff.

       A.      Statute of Limitations

       Petitioner indicates that he delayed in filing his Petition because: (1) the new evidence he

now relies upon for equitable tolling was not provided to him “until [his] foil [sic] was answered

by the District Attorney’s office [and he] received his requested documents [in] 11/2018”;2 and

(2) Petitioner was previously medicated for mental health ailments “which clouded [his]

thinking, reasoning, and memory.” Aff. at 2. Petitioner also contends that because this evidence

demonstrates his actual innocence, it precludes the Court from dismissing his petition as time

barred. Dkt. No. 17 (“August 28, 2019 Submission in Support”).

       Based on this information, the Court will not dismiss the Petition as untimely at this time.

However, until Respondent has had an opportunity to respond to the Petition and to the

arguments made by Petitioner in his Affirmation, the Court will not render any decision

regarding whether the Petition is timely or whether Petitioner is entitled to equitable tolling or

any equitable exception.

       B.      Exhaustion

       Petitioner’s affirmation also confirms that he was “not in the Appeal stages of [his]



       2
          It appears Petitioner has continued to search for information beyond what was
produced pursuant to the FOIL request. Petitioner recently filed a letter indicating that the
individual who was actually guilty of the crime to which the Petitioner pled may have previously
been arrested for a sexual offense involving the same victim in 2016. Dkt. No. 18. Petitioner also
filed additional submissions reiterating his actual innocence claim, Dkt. Nos. 19, 22, and another
submission attaching a letter from the Broome County Clerk’s office, which Petitioner states
shows that an assistant district attorney who prosecuted him committed prosecutorial misconduct
by withholding exculpatory material from the courts, Dkt. No. 21; see also Dkt. No. 15.

                                                  2
440.10 [motion],” and has “still [not] had [his] original hearing that [he] was first approved

for[.]” Aff. at 5. Thus, he has not exhausted his claims.

       To properly exhaust his claims, Petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that the Petitioner raise all claims in state court

prior to raising them in a federal habeas corpus petition. O’Sullivan v. Boerckel, 526 U.S. 838,

845 (1999). Substantive exhaustion requires that Petitioner “fairly present” each claim for habeas

relief in “each appropriate state court (including a state supreme court with powers of

discretionary review), thereby alerting that court to the federal nature of the claim.” Baldwin v.

Reese, 541 U.S. 27, 29 (2004) (citations omitted). In other words, Petitioner “must give the state

courts one full opportunity to resolve any constitutional issues by invoking one complete round

of the State’s established appellate review process.” O’Sullivan, 526 U.S. at 845.

       Petitioner has not procedurally or substantively exhausted his state court remedies

because Petitioner continually asserts, and has recently confirmed, that his properly filed 440

motion is currently pending. Pet. at 1, 13–14; June 19, 2019 Submission in Support at 2; Aff. at

5. Accordingly, the highest state court capable of reviewing Petitioner’s claims has not yet had

the opportunity to do so. See Brown v. Ercole, No. 07-CV-2611, 2007 WL 2769448, at *1

(E.D.N.Y. Sept. 21, 2007). Further, there is no basis on the record before this Court to conclude

that exhaustion should be excused based on an absence of available State corrective process

(e.g., where there is no further state proceeding for a petitioner to pursue) or circumstances exist

that render that state court process ineffective to protect Petitioner’s rights (e.g. where further

pursuit would be futile). 28 U.S.C. § 2254(b)(1)(B)(i), (ii); Lurie v. Wittner, 228 F.3d 113, 124

(2d Cir. 2000). Petitioner has state court remedies available to him, and is in the process of


                                                  3
exhausting those remedies by pursuing his collateral 440 motion. It is not futile to require him to

complete exhaustion of his state court remedies before pursuing a federal habeas petition.

       However, while Petitioner’s claims are not exhausted, the Court construes Petitioner as

having made a protective filing requesting that this action be stayed and the Petition held in

abeyance. The United States Supreme Court has stated, in dicta, that a habeas petitioner “might

avoid” the application of the statute of limitations resulting from “reasonable confusion” about

the timeliness of a state filling “by filing a ‘protective’ petition in federal court and asking the

federal court to stay and abey” the habeas proceedings. Pace v. Diguglielmo, 544 U.S. 408, 416

(2005); see also Zarvela v. Artuz, 254 F.3d 374, 380 (2d Cir. 2001) (noting that a stay and

abeyance may be warranted “where an outright dismissal” of a mixed petition “could jeopardize

the timeliness of a collateral attack”) (internal quotation marks omitted). “Pace suggests that

whether a stay and abeyance is appropriate in a particular case is governed by the”

considerations set forth in Rhines v. Weber, 544 U.S. 269, 275–76 (2005). Rivera v. Kaplan, No.

17-CV-2257, 2017 WL 3017713, at *2 (S.D.N.Y. July 13, 2017). Under Rhines, a stay and

abeyance should be “available only in limited circumstances” where the petitioner can show both

(1) “good cause” for failing to “exhaust his claims first in state court” and (2) that his

unexhausted claims are not “plainly meritless.” 544 U.S. at 277.3


       3
           While Rhines involved a “mixed” petition of exhausted and unexhausted claims and the
Petition at hand involves all unexhausted claims, Pace does not limit such stays to mixed
petitions. See Pace, 544 U.S. at 416; Heleva v. Brooks, 581 F.3d 187, 191 (3d Cir. 2009) (noting
that in Pace, “the Supreme Court sanctioned the use of the stay-and-abeyance procedure in a
context outside that of mixed petitions”); Rivera v. Kaplan, No. 17-CV-2257, 2017 WL
3017713, at *2 (S.D.N.Y. July 13, 2017) (“Although the Second Circuit does not appear to have
addressed the question of whether such a stay and abeyance procedure is available when a
petition is fully unexhausted, rather than mixed, the circuit courts that have done so—the Third,
Seventh, Ninth, and Tenth—have all held that Rhines applies to a petition that includes solely

                                                   4
       Here, a stay is warranted. The Court cannot say, based on the current submissions, that

Petitioner’s claims are plainly meritless or that he engaged in any dilatory tactics. See Rhines,

544 U.S. at 278; Aff. at 2. And it appears likely that Petitioner filed his Petition because he was

unaware his collateral 440 motion needed to be exhausted and he wanted to make sure his

Petition was timely filed. Thus, inferring that “‘petitioner filed this ‘protective habeas’ to ensure

its timeliness, the Court finds ‘good cause’ for the stay.” Haynes v. Ercole, No. 08-CV-3643,

2009 WL 580435, at *1 (E.D.N.Y. Mar. 6, 2009); see also Whitley v. Ercole, 509 F. Supp. 2d

410, 419 (S.D.N.Y. 2007) (“[A] petitioner’s showing of his confusion, if reasonable, concerning

the delay in his state filing would satisfy the Rhines requirement of ‘good cause.’”). And a stay

may, in fact, protect the potential timeliness of the Petition. See Zarvela, 254 F.3d at 380. While

it seems likely that, in the absence of equitable tolling, the Petition was untimely, there is some

uncertainty in this regard. See August 1, 2019 Order at 3–7 (noting that while it is unlikely to toll

the limitations period anyway, there is some uncertainly as to when Petitioner filed the motion

for an extension of time to file his direct appeal).4 Given this lingering uncertainty, dismissing

the Petition without prejudice could further jeopardize the timeliness of any future

petition—especially if Petitioner is unable to re-file immediately after the state proceedings

terminate. Thus, “[i]n an abundance of caution,” the Court grants Petitioner’s motion to stay.

Haynes, 2009 WL 580435, at *1.




unexhausted claims.”).
       4
         This pertains to statutory tolling and is separate from the issue of equitable tolling,
which, as discussed above, may be a separate ground on which the Petition is timely.

                                                  5
       However, federal courts should not “be turned into a jurisdictional parking lot for

unexhausted claims.” Hust v. Costello, 329 F. Supp. 2d 377, 380 (E.D.N.Y. 2004) (internal

quotation marks omitted); see also Rodriguez v. Griffin, No. 16-CV-1037, 2017 WL 1283766, at

*2 (N.D.N.Y. Apr. 5, 2017) (same); Zarvela, 254 F.3d at 381 (addressing “the concern about

excessive delays in seeking exhaustion and . . . returning to federal court . . . by allowing a

habeas petitioner no more than reasonable intervals of time to present his claims to the state

courts and to return to federal court after exhaustion.”). Therefore, Petitioner must advise the

Court in writing every thirty (30) days of the status of the pending state court proceeding,

including the date upon which any decision is reached.

       Within thirty (30) days of the date upon which the final state court capable of reviewing

Petitioner’s application has reached a decision, Petitioner must notify the Court in writing of the

decision. Petitioner is cautioned that if he fails to comply with the terms of this Decision and

Order, the stay shall be immediately lifted and the file returned to the Court for further

proceedings.

III.   CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that the Petition, Dkt. No. 1, is STAYED; and it is further

       ORDERED, that Petitioner must advise the Court in writing, every thirty (30) days,

beginning thirty (30) days from the date of this Decision and Order, on the status of the pending

state court application, including the date upon which any decision is reached; and it is further

       ORDERED, that within thirty (30) days of the date upon which the final state court

capable of reviewing Petitioner’s application reaches a decision, Petitioner must notify the Court


                                                  6
of that decision; and it is further

        ORDERED, that if Petitioner fails to comply with the terms of this Decision and Order,

the stay will be immediately lifted and the file returned to the Court for further proceedings; and

it is further

        ORDERED, that no response to the Petition will be required until Petitioner completes

exhaustion of his unexhausted claim and the stay is lifted, or until the stay is lifted pursuant to

the preceding ordering paragraph; and it is further

        ORDERED, that the Clerk serve a copy of this Decision and Order upon the parties in

accordance with the Court's Local Rules of Practice.

        IT IS SO ORDERED.

DATED:          October 10, 2019
                Albany, New York




                                                  7
